

 
 

--------------------------------------------------------------------------------

 

LEASE
 
This Lease made and entered into in Oakland County, Michigan, this 17th day of
June, 2010, by and between Omega Development Corporation a Michigan corporation,
hereinafter referred to as "Lessor," and Ecology Coatings, Incorporated, a
Nevada corporation, hereinafter referred to as "Lessee."
 
WITNESSETH:
 
In consideration of the rents hereinafter reserved, and further in consideration
of the mutual covenants, conditions, agreements and stipulations of Lessor and
Lessee hereinafter expressed, the parties hereby agree as follows:
 
1. PREMISES:  Lessor hereby leases to Lessee and Lessee hereby leases from
Lessor office space in Lessor’s building located at 24663 Mound Road, Oakland
County, Warren, Michigan hereinafter referred to as "Leased Premises".
 
2. TERM:  The term of this Lease and Lessee's obligation to pay rent hereunder
shall be for a term of six months and shall commence on the 17th day of June,
2010, and extend through the 16th day of December, 2011, unless sooner
terminated as hereinafter provided.
 
3. RENT: As rent, Lessee agrees to reimburse Lessor its monthly gas and electric
utility costs actually incurred at Lessor’s building located at 24663 Mound
Road, Warren, Michigan.
 
4. USE OF LEASED PREMISES:  Leased Premises shall be used and occupied by Lessee
for office space only, and not for any other purpose.
 
5. USE AND CARE OF LEASED PREMISES:  Lessee shall use and occupy the Leased
Premises for the above stated purpose in a careful and proper manner and not
commit any waster or nuisance thereon.  Lessee agrees that it will use the
Leased Premises in such a manner as not to interfere with or infringe upon the
rights of the adjacent tenants.  Lessee shall not use or occupy the Leased
Premises in violation of any law, ordinance, regulation or other governmental
directives having jurisdiction thereof, and shall, upon five (5) days written
notice from Lessor, discontinue any use of the Leased Premises which is declared
by any governmental authority having jurisdiction to be in violation of any law,
ordinance, zoning, regulation, or directive.
 
6. REPAIRS AND MAINTENANCE:  Lessor shall be responsible for the maintenance,
repair and replacement, if necessary, of the roof, exterior walls, foundation,
and all structural systems on the Leased Premises.  Further, all fixtures,
appliances and systems serving the Premises shall be in a good and working order
at the commencement of this Lease.  As to any other maintenance, repairs or
replacements other than those mentioned in the preceding sentence which are
necessary during the term of this Lease, the parties agree that Lessee shall be
responsible for same. Lessor shall not be required to make any repairs where the
same were made necessary by any act or omission or negligence of the Lessee, any
subtenant(s) of the Lessee, or their respective employees, agents, invitees,
licensees, visitors or contractors
 
7. MODIFICATIONS AND ALTERATIONS:  Lessee covenants and agrees not to make or
permit to be made any alterations, improvements, additions, or attach or affix,
or build to the Leased Premises or any party thereof or paint or hang wallpaper
except by and with the prior written consent of Lessor.
 
8. ASSIGNMENT OR SUBLETTING:  Lessee shall make no assignment or subletting of
the Leased Premises without the prior written consent of the Lessor.  Consent
shall not release Lessee from liability hereunder for payment of  rental or
performance or observance of any of the terms and conditions of the Lease.
 
9. TENANT'S PROPERTY:  Lessor shall not be liable for any damage by theft or
otherwise to property of the Lessee or of others located on the Leased
Premises.  Lessor shall not be liable for any injury or damage to persons or
property resulting from fire, explosion, flooding, falling plaster, steam, gas,
electricity, water, rain, snow, or leaks from any part of the Premises, or from
the pipes, appliances, or plumbing works, or from the roof, street or subsurface
or from any other place by dampness or by any other cause of whatsoever nature,
the parties agreeing that said damages are generally covered under a policy of
renter's insurance such as that will be obtained by Lessee herein.  Lessor shall
not be liable for any such damage caused by other tenants or persons in the
Premises.
 
10. DESTRUCTION:  In the event the Leased Premises shall be damaged or destroyed
by fire or other casualty during the term of the Lease, Lessor shall restore or
repair said Premises as soon as practicable.  During the period in which the
Leased Premises are rendered unusable in whole or in part the rental otherwise
payable hereunder shall abate in whole or in part proportionately with the space
which was rendered unusable by such destruction or casualty, unless the cause of
such destruction was the fault of Lessee, its agents, employees, licensees or
invitees in which case there shall be such abatement in rent.  In any event,
this Lease shall remain in full force and effect.
 
11. FIXTURES:  The parties hereto mutually agree that all fixtures installed in
the Leased Premises by the Lessee shall become property of the Lessor at the
expiration or termination of this Lease or any renewal or extension thereof
unless fixtures can be removed without injury to or undue defacement of Leased
Premises, removal of which is only permitted provided that all rents and charges
herein are paid in full.
 
12. SURRENDER OF PREMISES & HOLDING OVER:  At the expiration of any tenancy
created herein, Lessee shall surrender the Leased Premises in as good a
condition as at time of initial possession excepting normal wear and
tear.  Lessor shall have the right, at Lessor’s discretion, upon expiration of
this Lease and upon vacating by Lessee, to require Lessee to restore the Leased
Premises to their original condition at the time of Lessee’s possession, normal
wear and tear excepted. Lessee shall surrender all keys for the Leased Premises
to the Lessor and shall inform Lessor of all combinations on locks, safes, and
vaults, if any, in the Leased Premises. Lessee’s obligations to observe or
perform this covenant shall survive the expiration or other termination of the
term of this Lease. If Lessee shall default in so surrendering the Premises,
Lessee’s occupancy subsequent to such expiration, whether or not with the
consent or acquiescence of the Lessor, shall be considered to be that of a
tenancy at will and in no event from month to month of from year to year, and it
shall be subject to al the terms and conditions of this Lease applicable
thereto.  Either party may terminated an at-will tenancy with 30 days notice.
 
13. BREACH:  If Lessee shall fail to keep and perform any of the covenants,
agreement, or conditions of this Lease, or if Lessee commits waste or damages to
the Premises or abandons or vacates Premises during the term hereof, or shall
make assignment in creditors, sell Lessee's interest, voluntarily or
involuntarily, or upon commission of an act of bankruptcy, or commencement of
proceedings under bankruptcy statutes, or devolve into receivership or
trusteeship, Lessor may at any time thereafter while such conditions exist, give
fifteen (15) days written notice to Lessee, of its intention to cancel and
terminate this Lease and in such default or conditions and not corrected or
remedied within that period.  Lessor then may lawfully re-enter Leased Premises
or any part thereof and repossess the same and expel the Lessee and those
claiming under or through Lessee and remove Lessee's property forcibly, if
necessary, without being deemed guilty in any manner of trespass and without
prejudice to any remedies which might otherwise be used for arrears of rents or
of breach of covenants and upon entry as aforesaid this Lease shall terminate,
and the Lessee covenants that it will indemnify the Lessor against all
unavoidable loss of rent and other charges hereunder which the Lessor may incur
by reason of such termination during the residue of the term of this Lease.
 
14. NOTICE:  Any notice required or permitted to be given hereunder by either
party to this Lease may be given by personal delivery or by regular mail service
unless specific provision for certified mail service is otherwise made
herein.  Lessor's address for service of notice shall be: 24663 Mound Road,
Warren, Ohio 48091 unless and until Lessor notifies Lessee of an address change
in writing.  Lessee's address for service of notice shall be the physical
location of the Leased Premises.
 
15. MISCELLANEOUS:  (A) No waiver by Lessor of any provision of this Lease shall
be deemed to be a waiver of any other provision hereof or of any subsequent
breach by Lessee of the same or any other provision.
 
(B) This Lease constitutes the entire agreement between the parties hereto with
respect to the Leased Premises identified herein, and no prior agreement or
understanding with regard to any such matter shall be effective for any
purpose.  Further, Lessee agrees that it has not relied on any representations
or promises by Lessor in entering into this Lease that have not been specified
herein.  No provision of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.
 
(C) Lessee confirms that prior to the commencement of this Lease, it has
examined the Premises and has confirmed to Lessee's own satisfaction that the
Premises are in excellent condition.
 
(D) Lessee agrees that it will be responsible for any damage caused by escape or
overflow of water which occurs through the acts or negligence of Lessee, their
guests, agents, employees, licensees or invitees.
 
(E) No additional locks shall be placed upon any doors of the Premises unless a
key is given to Lessor for use in emergencies.  If extra keys for any door are
desired, they shall be obtained and paid for by the Lessee.  Upon termination of
this Lease, the Lessee shall surrender all keys to the Premises to the Lessor.
 
IN WITNESS WHEREOF, the parties hereto have signed and sealed this Lease as of
this 17th day of June, 2010.
 
By LESSOR:
OMEGA DEVELOPMENT CORPORATION




/s/ James Juliano                                                      
James Juliano


Its:  CEO




By LESSEE:
ECOLOGY COATINGS, INC.




/s/ Robert G.
Crockett                                                                
Robert G. Crockett


Its:  CEO






















 


 

 
 

--------------------------------------------------------------------------------

 
